Title: From George Washington to Nathanael Greene, 14 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     
                     Dear Sir,
                     Head Qrs Passaic Falls Oct. 14th 1780
                  
                  By a letter received yesterday afternoon from His Excellency, the
                     President of Congress, of the 6th Instt, inclosing the copy of a resolution of
                     the preceeding day, I find it has been their pleasure, to direct me to order a
                     Court of enquiry to be held on the conduct of Major General Gates, as Commander
                     of the Southern army; and also to direct me to appoint a Officer to command it
                     in his room, untill the enquiry is made.
                  As Congress have been pleased to leave the Officer to command on
                     this occasion to my choice, it is my wish to appoint you—and, from the pressing
                     situation of affairs in that quarter, of which you are not unapprised, that you
                     should arrive there, as soon as circumstances will possibly admit.
                  Besides my own inclination to this choice, I have the
                     satisfaction to inform you that, from a Letter I
                     have received, it concurs with the wishes of the Delegates of the three
                     Southern States most immediately interested in the present operations of the
                     Enemy. and I have no doubt it will be perfectly agreeable to the Sentiments of
                     the whole. Your ulterior Instructions will be prepared when you arrive here.
                  I expect that General Heath if not already at West point, is on
                     his way from Rhode Island—I write to him to take the command of the Post. If he
                     is with you, you will be pleased to communicate to him your instructions with
                     respect to it, and any other matters you may judge it material for him to know.
                     If he is not arrivd General McDougal will command till he comes—to whom I also
                     write for the purpose—and to whom you will make the communications I have
                     requested, which he will transfer to General Heath.
                  I have only to add—that I wish your earliest arrival—that there
                     may be no circumstances to retard your proceeding to the Southward—and that the
                     command may be attended with the most interesting good consequences to the
                     States—and the highest honor to yourself. I am Dear Sir With great regard
                     & esteem Yr Most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S. You will bear in mind the estimates. I wish to receive
                        them as soon as possible as I expect the return of the Minister and would
                        willingly have them for consideration sometime before. I pray you to direct
                        particular care & attention to the Boats.
                     If General Heath is not arrived—You will forward the inclosed.
                        I think it probable from the Letter I wrote him to join the army—that he
                        will come on the route through Litchfield. Lest the Letter that goes on this
                        rout should not meet him—I inclose another to Genl McDougal which can be
                        kept by him till he arrives.
                  
                  
                     Go: W——n
                  
               